 


113 HR 3369 IH: Hmong Veterans’ Service Recognition Act
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3369 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Costa (for himself, Mr. Bentivolio, Ms. Bordallo, Ms. Chu, Mr. Cicilline, Mr. Connolly, Mr. Cook, Mr. Courtney, Mr. Duffy, Mr. Faleomavaega, Mr. Hanna, Mr. Honda, Mr. Lowenthal, Mr. McNerney, Ms. Meng, Ms. Moore, Mrs. Negrete McLeod, Ms. Norton, Mr. O’Rourke, Mr. Peterson, Mr. Pierluisi, Mr. Poe of Texas, Mr. Ribble, Mr. Richmond, Mr. Ruiz, Mr. Schiff, Ms. Titus, Mr. Welch, and Mr. Kind) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to inter in national cemeteries individuals who supported the United States in Laos during the Vietnam War era. 
 
 
1.Short titleThis Act may be cited as the Hmong Veterans’ Service Recognition Act. 
2.Eligibility for interment in national cemeteries 
(a)In generalSection 2402(a) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)Any individual— 
(A)who— 
(i)was naturalized pursuant to section 2(1) of the Hmong Veterans’ Naturalization Act of 2000 (Public Law 106–207; 8 U.S.C. 1423 note); and 
(ii)at the time of the individual’s death resided in the United States; or  
(B)who— 
(i)the Secretary determines served with a special guerrilla unit or irregular forces operating from a base in Laos in support of the Armed Forces of the United States at any time during the period beginning February 28, 1961, and ending May 7, 1975; and 
(ii)at the time of the individual’s death— 
(I)was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States; and 
(II)resided in the United States. .  
(b)Effective dateThe amendment made by this Act shall apply with respect to an individual dying on or after the date of the enactment of this Act. 
 
